Exhibit 10.2

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made by and between Dollar General Corporation, a
Tennessee corporation (hereinafter referred to as the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary or Affiliate of the Company (hereinafter
referred to as the “Optionee”).  Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as such Plan may be amended from time to time
(the “Plan”).

 

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Board of the Company has determined that it would be to the advantage and
best interest of the Company and its shareholders to grant the Option provided
for herein to the Optionee, and has advised the Company thereof and instructed
the undersigned officers to issue said Option.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1.   Cause

 

“Cause” shall mean (A) “Cause” as such term may be defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries or
Affiliates that is in effect at the time of termination of employment; or (B) if
there is no such employment agreement in effect, “Cause” as such term may be
defined in any change-in-control agreement between the Optionee and the Company
or any of its Subsidiaries or Affiliates that is in effect at the time of
termination of employment; or (C) if there is no such employment or
change-in-control agreement, with respect to an Optionee: (i) any act of the
Optionee involving fraud or dishonesty, or any willful failure to perform
reasonable duties assigned to the Optionee which failure is not cured within 10
business days after receipt from the Company of written notice of such failure;
(ii) any material breach by the Optionee of any securities or other law or
regulation or any Company policy governing trading or dealing with stock,
securities, investments or the like, or any inappropriate disclosure or
“tipping” relating to any stock, securities, investments or the like;
(iii) other than as required by law, the carrying out by the Optionee of any
activity, or the Optionee making any public statement, which prejudices or
ridicules the good name and standing of the Company or its Affiliates (including
any limited partner of Buck Holdings, L.P.) or would bring such persons into
public contempt or ridicule; (iv) attendance by the Optionee at work in a state
of intoxication or the Optionee otherwise being found in possession at the
Optionee’s place of work of any prohibited drug or substance, possession

 

1

--------------------------------------------------------------------------------


 

of which would amount to a criminal offense; (v) any assault or other act of
violence by the Optionee; or (vi) the Optionee being indicted for any crime
constituting (x) any felony whatsoever or (y) any misdemeanor that would
preclude employment under the Company’s hiring policy.

 

Section 1.2.   Disability

 

“Disability” shall mean (A) “Disability” as such term may be defined in any
employment agreement between the Optionee and the Company or any of its
Subsidiaries or Affiliates that is in effect at the time of termination of
employment; or (B) if there is no such employment agreement in effect,
“Disability” as such term may be defined in any change-in-control agreement
between the Optionee and the Company or any of its Subsidiaries or Affiliates
that is in effect at the time of termination of employment; or (C) if there is
no such employment or change-in-control agreement, “Disability” as defined in
the Company’s long-term disability plan.

 

Section 1.3.   Option

 

“Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on Schedule A hereto.

 

Section 1.4.   Retirement

 

“Retirement” shall mean the voluntary termination of the Optionee’s employment
with the Company or any of its Subsidiaries or Affiliates on or after
(A) reaching the minimum age of sixty-two (62) and (B) achieving five
(5) consecutive years of service; provided, however, that the sum of the
Optionee’s age plus years of service must equal at least seventy (70).

 

Section 1.5.   Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

ARTICLE II

GRANT OF OPTION

 

Section 2.1.   Grant of Option

 

For good and valuable consideration, on and as of the Grant Date the Company
irrevocably grants to the Optionee the Option on the terms and conditions set
forth in this Agreement.

 

Section 2.2.   Exercise Price

 

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option (the “Exercise Price”) shall be as set forth on Schedule A hereto,
which shall be the Fair Market Value on the Grant Date.

 

Section 2.3.   No Guarantee of Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any

 

2

--------------------------------------------------------------------------------


 

way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Optionee at any
time for any reason whatsoever, with or without cause, subject to the applicable
provisions of, if any, the Optionee’s employment agreement with the Company or
offer letter provided by the Company to the Optionee.

 

Section 2.4.   Adjustments to Option

 

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its shareholders: the Exercise Price of
the Option shall be reduced by the amount of the dividend paid, but only to the
extent the Committee determines it to be permitted under applicable tax laws and
not have adverse tax consequences to the Optionee under Section 409A of the
Code; and, if such reduction cannot be fully effected due to such tax laws and
it will not have adverse tax consequences to the Optionee, then the Company
shall pay to the Optionee a cash payment, on a per Share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
Exercise Price of the applicable Option as follows: (a) for each Share subject
to a vested Option, immediately upon the date of such dividend payment; and
(b) for each Share subject to an unvested Option, on the date on which such
Option becomes vested and exercisable with respect to such Share.

 

ARTICLE III

 PERIOD OF EXERCISABILITY

 

Section 3.1.   Commencement of Exercisability

 

(a)           Except as otherwise provided in Section 3.1(b) or (c) below, so
long as the Optionee continues to be employed by the Company or any other
Service Recipient, the Option shall become vested and exercisable with respect
to 25% of the Shares subject to such Option on each of the first four
(4) anniversaries of the Grant Date.

 

(b)           Notwithstanding Section 3.1(a) above, upon the earliest occurrence
of (i) a Change in Control, (ii) the Optionee’s death, or (iii) a termination of
the Optionee’s employment by reason of the Optionee’s Disability, the Option
shall become immediately vested and exercisable with respect to 100% of the
Shares subject to such unvested Option immediately prior to such event (but only
to the extent such Option has not otherwise terminated or become exercisable).

 

(c)           Notwithstanding Section 3.1(a) above, in the event of the
Optionee’s Retirement, that portion of the Option that would have become vested
and exercisable within the one (1) year period following the Optionee’s
Retirement date if the Optionee had remained employed with the Company or the
applicable Service Recipient shall remain outstanding for a period of one
(1) year following the Optionee’s Retirement date and shall become vested and
exercisable on the anniversary of the Grant Date that falls within the one
(1) year period following the Optionee’s Retirement date (but only to the extent
such portion of the Option has not otherwise terminated or become exercisable);
provided, however, that if during such one (1) year period there occurs a Change
in Control or the Optionee dies or incurs a Disability, such portion of the
Option shall instead become immediately vested and exercisable (but only to the
extent such portion of the option has not otherwise terminated).

 

(d)           No Option shall become vested or exercisable as to any additional
Shares following the Optionee’s termination of employment for any reason, and
any Option which is unexercisable as

 

3

--------------------------------------------------------------------------------


 

of the Optionee’s termination of employment shall immediately expire without
payment therefor, in each case except as otherwise provided in Section 3.1(b) or
(c) above.

 

Section 3.2.   Expiration of Option

 

The Optionee may not exercise the Option to any extent after the first to occur
of the following events:

 

(a)           The tenth anniversary of the Grant Date so long as the Optionee
remains employed with the Company or any Service Recipient through such date;

 

(b)           The fifth anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients if the Optionee’s
employment is terminated by reason of Retirement;

 

(c)           The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients if the Optionee’s
employment is terminated by reason of death or Disability (unless earlier
terminated as provided in Section 3.2(h) below);

 

(d)           The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients if the Optionee’s
employment terminates (1) within two (2) years following a Change in Control and
(2) for any reason other than an involuntary termination with Cause or a
Retirement (in the case of an involuntary termination with Cause or a
Retirement, the provisions of Section 3.2 (g) and (b), as applicable, shall
instead apply);

 

(e)           Ninety (90) days after the date of the Optionee’s involuntary
termination of employment by the Company and all Service Recipients without
Cause (for any reason other than as set forth in Section 3.2(c));

 

(f)            Ninety (90) days after the date of the Optionee’s voluntary
termination of employment with the Company and all Service Recipients by the
Optionee (for any reason other than as set forth in Section 3.2(b) or (c));

 

(g)           Immediately upon the date of the Optionee’s termination of
employment by the Company and all Service Recipients for Cause;

 

(h)           At the discretion of the Company, if the Committee so determines
pursuant to Section 9 of the Plan.

 

ARTICLE IV

EXERCISE OF OPTION

 

Section 4.1.   Person Eligible to Exercise

 

During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise the Option or any portion
thereof.  After the death of the Optionee, any exercisable portion of the Option
may, prior to the time when the Option becomes unexercisable under Section 3.2,
be exercised by the Optionee’s personal representative or by any person

 

4

--------------------------------------------------------------------------------


 

empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

 

Section 4.2.   Partial Exercise

 

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3.   Manner of Exercise

 

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his or her designee all of the following prior to
the time when the Option or such portion becomes unexercisable under
Section 3.2:

 

(a)           Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;

 

(b)           (i) Full payment (in cash or by check or by a combination thereof)
for the Shares with respect to which such Option or portion thereof is exercised
(provided, however, that full payment is deemed made if the Company receives
cash in respect of the exercise price no later than the date on which the
Company or its agent delivers or releases Shares to the Optionee or his or her
agent, which date shall not be later than three (3) business days following the
date on which the Option is exercised, in the event of a cashless exercise via a
third party in a manner that is compliant with applicable law) or (ii) notice in
writing that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by the
Optionee to the Company pursuant to clause (i) of this subsection (b);

 

(c)           (i) Full payment (in cash or by check or by a combination thereof)
to satisfy the minimum withholding tax obligation with respect to which such
Option or portion thereof is exercised (provided, however, that full payment is
deemed made if the Company receives such payment no later than the date on which
the Company must remit such withholding to the Internal Revenue Service in the
event of a cashless exercise via a third party in a manner that is compliant
with applicable law); or (ii) notice in writing that the Optionee elects to have
the number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (c);

 

(d)           A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for his or her own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act of 1933, as amended
(the “Act”), and then applicable rules and regulations thereunder, and that the
Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or

 

5

--------------------------------------------------------------------------------


 

distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and

 

(e)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of the Option may bear an appropriate legend referring
to the provisions of subsection (d) above and the agreements herein. The written
representation and agreement referred to in subsection (d) above shall, however,
not be required if the Shares to be issued pursuant to such exercise have been
registered under the Act, and such registration is then effective in respect of
such Shares.

 

Section 4.4.   Conditions to Issuance of Stock Certificates

 

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares, which
have then been reacquired by the Company.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares purchased (if certificated, or if not
certificated, register the issuance of such Shares on its books and records)
upon the exercise of the Option or portion thereof prior to fulfillment of all
of the following conditions:

 

(a)           The obtaining of approval or other clearance from any state or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable; and

 

(b)           The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

 

Section 4.5.   Rights as Shareholder

 

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a shareholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
Shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

 

Section 5.1.   Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

 

Section 5.2.   Option Not Transferable

 

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution or other transfers authorized in limited circumstances by the
Committee (or its designee).

 

Section 5.3.   Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or his or her designee, and
any notice to be given to the Optionee shall be addressed to him or her at the
address given beneath his or her signature hereto.  By a notice given pursuant
to this Section 5.3, either party may hereafter designate a different address
for notices to be given to him or her.  Any notice, which is required to be
given to the Optionee, shall, if the Optionee is then deceased, be given to the
Optionee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 5.3. Any notice shall have been deemed duly given when (i) delivered in
person, (ii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iii) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

 

Section 5.4.   Titles; Pronouns

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

7

--------------------------------------------------------------------------------


 

Section 5.5.   Applicability of Plan and Management Stockholder’s Agreement

 

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan. 
The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall not be subject to, and hereby are expressly exempted from,
all of the terms and provisions of any Management Stockholder’s Agreement
between the Optionee and the Company in existence on the Grant Date.

 

Section 5.6.   Amendment

 

This Agreement may only be amended pursuant to Section 10 of the Plan.

 

Section 5.7.   Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

Section 5.8.   Arbitration

 

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator.  Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. 
Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.

 

[Signatures on next pages]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ADDRESS:

 

 

 

Dollar General Corporation

 

100 Mission Ridge

 

Goodlettsville, TN 37072

 

[Signature Page of Stock Option Agreement]

 

9

--------------------------------------------------------------------------------


 

 

OPTIONEE:

 

 

 

 

 

 

 

[name]

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

[Signature Page of Stock Option Agreement]

 

10

--------------------------------------------------------------------------------


 

Schedule A to Stock Option Agreement

 

Grant Date:

[TBD]

 

 

Exercise Price of Options:

$[TBD]

 

 

Option Grant:

 

 

[TBD]

Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable:

 

 

A-1

--------------------------------------------------------------------------------